Citation Nr: 1545474	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  09-30 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease with Barrett's esophagus, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for gastritis, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  These matters were previously remanded by the Board in December 2012.  

In his June 2007 claim, the Veteran requested entitlement to service connection for Barrett's gastritis, secondary to posttraumatic stress disorder (PTSD).  The issue was characterized as Barrett's gastritis in the rating decision and the statement of the case (SOC).  Thereafter, a February 2013 VA examiner provided distinct and separate diagnoses and nexus opinions for gastroesophageal reflux disease with Barrett's esophagus, resolved acute alcoholic gastritis, and chronic gastritis.  The disabilities of Barrett's esophagus and gastritis were combined and adjudicated together in an April 2013 supplemental SOC.  As such, the Board has jurisdiction over both matters.  However, as it is possible to make a final determination on the issue of entitlement to service connection for gastritis, but not for gastroesophageal reflux disease with Barrett's esophagus, it is appropriate to adjudicate the disabilities as separate issues.  The issues have thus been recharacterized for appellate consideration.  

The issues of entitlement to service connection for gastroesophageal reflux disease with Barrett's esophagus, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).





FINDING OF FACT

The most probative evidence of record establishes that it is at least as likely as not that the Veteran's gastritis was caused by his service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for gastritis as secondary to service-connected PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify a claimant of the information and evidence necessary to substantiate a claim for VA benefits, and a duty to assist a claimant in developing the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board is granting herein the claim for service connection for gastritis in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

Secondary service connection is granted where a service-connected disability causes or aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); See also 38 C.F.R. § 3.310.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The February 2013 VA examination separated out the Veteran's gastrointestinal diagnoses, and although a negative opinion was provided for gastroesophageal reflux disease with Barrett's esophagus, the examiner found that it is at least as likely as not that the Veteran's PTSD caused or resulted in chronic gastritis because gastritis is commonly secondary to infectious or autoimmune etiologies, although it can also result from extreme stress.  The examiner also wrote an opinion stating that it is at least as likely as not that the Veteran's acute resolved alcoholic gastritis was caused by or a result of service because enlistment physical was silent for it and service treatment records (STRs) documented this condition.  The Board notes that a June 1968 service treatment record does indicate complaint of stomach pains, and provides an impression of alcoholic gastritis.  Although the Board recognizes that the examiner found that the in-service alcoholic gastritis had resolved without objective residuals, the Board also notes that the examiner found that the Veteran's current gastritis to be secondary to his PTSD.  Therefore, allowing the Veteran the benefit of the doubt, the most probative evidence supports granting service connection for gastritis as secondary to PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 3.310.  


ORDER

Entitlement to service connection for gastritis as secondary to service-connected posttraumatic stress disorder (PTSD) is granted.  


REMAND

The February 2013 examiner found that it is less likely as not that the Veteran's gastroesophageal reflux disease with Barrett's esophagus disability is caused by or a result of active service because the STRs are silent for the disability, and it was first diagnosed in 2003, 35 years after service.  The examiner also found that it is less likely as not that the Veteran's service-connected PTSD caused or aggravated the gastroesophageal reflux disease with Barrett's esophagus disability because there is no nexus between PTSD and gastroesophageal reflux disease with Barrett's esophagus.  Unfortunately, this opinion is inadequate.  An opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner did not explain why the length of time between service and the diagnosis of gastroesophageal reflux disease with Barrett's esophagus disability supports a conclusion that it is less likely than not related to service.  Moreover, the examiner provided a conclusory statement that there is no nexus between the Veteran's PTSD and gastroesophageal reflux disease with Barrett's esophagus disability, without providing a supporting rationale.  Upon remand, a supplemental opinion should be obtained that provides a complete rationale.  

The outcome of the claim of entitlement to a TDIU is necessarily affected by the outcome of the claim for service connection for gastroesophageal reflux disease with Barrett's esophagus.  Therefore, the issues are intertwined.  All issues "inextricably intertwined" with the issue certified for appeal are to be identified and developed prior to appellate review.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Additionally, the Board notes that in August 2007, the Veteran was provided a notice letter informing him, in relevant part, of the criteria for establishing a TDIU.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  While the letter contained the correct criteria for establishing a schedular TDIU under 38 C.F.R. § 4.16(a), it contained the incorrect criteria for establishing an extraschedular TDIU under 38 C.F.R. § 4.16(b).  The letter indicated that to establish a TDIU on an extraschedular basis, the Veteran had to establish that his service-connected disability or disabilities presented such an exceptional or unusual disability picture, due to factors such as marked interference with employment or frequent periods of hospitalization, that application of the regular schedular standards was impractical.  In this regard, the letter incorrectly contained the criteria to establish an extraschedular rating under 38 C.F.R. § 3.321(b)(1), rather than the criteria to establish a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  Thus, on remand, the AOJ should send to the Veteran another notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran and his representative a notice letter that explains how to establish a TDIU on an extraschedular basis, pursuant to 38 C.F.R. § 4.16(b).   

2.  Forward the claims file to an appropriate VA clinician.  After reviewing the entire file, including this remand, the clinician is asked to provide a supplementary opinion as to:

i) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastroesophageal reflux disease with Barrett's esophagus is caused by or otherwise etiologically related to service; and if not, 

ii) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastroesophageal reflux disease with Barrett's esophagus is caused OR AGGRAVATED by the Veteran's service-connected PTSD.  

Any opinion offered must be supported by a complete rationale, which must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

3.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  
  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


